943 A.2d 1102 (2008)
286 Conn. 902
STATE of Connecticut
v.
Kevin ROBINSON.
Supreme Court of Connecticut.
Decided February 26, 2008.
Elizabeth M. Inkster, senior assistant public defender, in support of the petition.
*1103 Mitchell S. Brody, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 105 Conn.App. 179, 937 A.2d 717 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the state had probable cause to arrest the defendant for criminal trespass in violation of General Statutes § 53a-109(a)(1) even though no sign prohibiting entry was posted on the premises where the defendant was apprehended and there was a gateless opening in the front concrete wall of those premises?"
ROGERS, C.J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18115.